 
 
I 
111th CONGRESS
2d Session
H. R. 4977 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Mitchell introduced the following bill; which was referred to the Committee on Science and Technology
 
A BILL 
To amend the Noyce Teacher Scholarship Program to reduce the cost-sharing requirement for colleges and universities and to provide incentives for Noyce scholars to teach in high-needs schools. 
 
 
1.Robert Noyce teacher scholarship programSection 10 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is amended— 
(1)in subsection (c)(4), by striking Service required under this paragraph shall be performed in a high-need local educational agency.; 
(2)in subsection (c), by adding at the end a new paragraph as follows: 
 
(5)ExceptionThe period of service obligation under paragraph (4) shall be reduced by 1 year for scholarship recipients whose service is performed in a high-need local educational agency. The Director shall establish and maintain a central clearinghouse of information on teaching opportunities available in high-need local educational agencies throughout the United States, which shall be made available to individuals having a service obligation under this section.; and 
(3)by amending subsection (h), to read as follows: 
 
(h)Matching requirementAn institution of higher education receiving a grant under this section shall provide, from non-Federal sources, an amount equal to 30 percent of the amount of the grant (which may be provided in cash or in-kind) to carry out the activities supported by the grant.. 
 
